Exhibit 10.4 CONSULTING AGREEMENT This Consulting Agreement (the "Agreement"), effective as of September 15, 2009 is entered into by and between Network Cadence, Inc United States (herein referred to as the "Company") and Capital Group Communications, Inc., a California corporation with principal address at 80 Liberty Ship Way Suite 7, Sausalito CA 94965 (herein referred to as the "Consultant"). As used in this Agreement, the lerm. "Parties," shall refer to the Company and Consultant jointly. WHEREAS: A. The Company seeks to engage the services of Consultant to assist the Company in its efforts to gain greater recognition and awareness among relevant investors in the public capital markets. B. The Company is familiar with Consultant and Consultant's skills and expertise. C. The Parties acknowledge and agree that Consultant has completed a preliminary review and evaluation of the Company and the challenges facing the Company in the investor re­lations marketplace and the Company and Consultant have had discussions regarding these and oilier matters relating to the Company's investor relations objectives. D. Consultant is willing to assist the Company to better develop investor recognition and awareness in the public capital markets. E. Subject to the terms and conditions of this Agreement, the Company hereby engages the services of Consultant to represent the Company in investors' communications and public relations with existing shareholders, brokers, dealers and other investment professionals and to consult with management concerning such Company activities. NOW THEREFORE THE PARTIES AGREE AS FOLLOWS: 1.00Commencement and Term of Consulting Services from Consultant. The Company hereby agrees to retain the Consultant to act in a consulting capacity to the Company, and Consultant hereby agrees to provide certain consulting services to the Company as described in Section 2.00 of this Agreement from the date at which a copy of this Agreement is executed and delivered to Consultant with the Fees (defined in Section 4.00 of this Agreement) (the "Term") and until Twelve (12) months following the date that Network Cadence becomes a tradable stock. 2.00Duties of Consultant.
